DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kucera (US 2021/0084523 A1), hereinafter referred to as D1.
Regarding claims 1 and 4, D1 discloses a method and system for controlling data transmission by using network slices, which comprises:
a storage unit configured to store priority of performing a forwarding process of data, for each of a communication flow representing a data forwarding unit and the one or plurality of slice networks (Referring to Figures 1-3, a core network control element or function configured to execute a control of a transmission of a data flow in a communication network, the apparatus comprising means configured to define a quality of service setting for at least one data flow to be transmitted in the communication network, means configured to associate at least one network slice to the at least one data flow to be transmitted, wherein the at least one network slice ; and
a forwarding unit configured to forward data transmitted from a core network to a user terminal, according to the priority stored in the storage unit (Referring to Figures 1-3, means configured to cause a protected delivery of the at least one data flow by using the associated network slice.  See paragraph 0152 and 0011-0023.)

	Regarding claim 2, D1 discloses wherein the storage unit associates one or a plurality of communication flows with each of the one or plurality of slice networks, and stores priority for each of the one or plurality of communication flows and the one or the plurality of slice networks, and wherein the forwarding unit refers to the storage unit and performs a forwarding process of a communication flow in order of priority of slice networks and subsequently in order to priority of communication flows in each of the one or plurality of slice networks (Referring to Figures 1-3, [0012] defining the quality of service setting for the at least one data flow (one of the plurality of communication flows) to be transmitted in the communication network may (a forwarding process of a communication flow in order of priority of slice networks and subsequently in order to priority of communication flows in each of the one or plurality of slice networks).)

	Regarding claims 3 and 5, D1 discloses wherein the forwarding unit performs data forwarding to the user terminal by using radio communication, and performs a communication flow forwarding process by performing a scheduling process in a radio section, based on the priority (Referring to Figures 1-3, a new network slicing framework for the control and optimization of data flow traffic characterized by predefined quality-of-service (QoS) requirements is provided which allows to deal with problems like that described above, in particular in connection with future network structures like 5G networks (forwarding to a UE by a radio network and performs communication flow forwarding by performing a scheduling in a radio section, based on priority.)  See paragraphs 0049-0051.)

Conclusion

Mildh et al. (US 2019/0364495 A1) - employing network slicing is configured to select a pre-configured access category indicating a priority of communication with the communication system and based on a criterion dependent on a network slice.
Jin (US 2020/0120580 A1) - obtaining, by a RAN device, information about at least one RAN network slice identifier; and sending, by the RAN device, first information to a terminal device, where the first information includes the at least one RAN network slice identifier, and there is a correspondence between the at least one RAN network slice identifier and a core network slice identifier.
Holmstrom et al. (US 2019/0238413 A1) - obtaining relative priority values for the network slices from a network entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462